Citation Nr: 1201166	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for paroxysmal atrial fibrillation.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for numbness of the arms, shoulders, and left leg.  

4.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine.  

5.  Entitlement to an initial rating in excess of 10 percent for cervical spondylosis.  

6.  Entitlement to an initial compensable rating for essential tremors


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to November 2006, with 5 years, 10 months prior unverified active duty service.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and May 2008 decisions rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  In the February 2007 decision, the RO, in pertinent part granted service connection for degenerative joint disease of the lumbar spine and cervical spondylosis, and assigned initial 20 and 10 percent disability ratings, respectively, but denied service connection for paroxysmal atrial fibrillation, bilateral hearing loss, and numbness of the arms, shoulders, and left leg.  In the May 2008 decision, the RO granted service connection for essential tremors and assigned an initial non-compensable evaluation.  

On the Veteran's VA Form 9, Substantive Appeal, he requested a hearing before a Veterans Law Judge.  A hearing was scheduled for November 2010 at the RO.  However, in October 2010, the Veteran indicated that he was unable to attend and requested a hearing at the Board's office in Washington, D.C.  Thereafter, he was scheduled to appear at a hearing at the Board's offices in April 2011.  However, prior to the hearing, he withdrew his hearing request.  

The issues of entitlement to increased ratings for degenerative joint disease of the lumbar spine and cervical spondylosis and the issue of entitlement to service connection for numbness of the arms, shoulder, and left leg are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was diagnosed with paroxysmal atrial fibrillation during service and the competent medical and lay evidence establish continuity of paroxysmal atrial fibrillation after military service.  

2.  While the Veteran was exposed to acoustic trauma during active military service, he does not have a bilateral hearing loss disability for VA purposes.  

3.  The Veteran's essential tremors have not been manifested by more than mild symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for paroxysmal atrial fibrillation have been met.  38 U.S.C.A. §§ 1101, 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  In the absence of a current disability, the criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

3.  The criteria for an initial compensable evaluation for essential tremors have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8103 (2011).  


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the Veteran was provided a VCAA notice letter in May 2006.  As it pertains to initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  As it pertains to the service connection claims addressed herein, the letter provided general notice of the criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  He was advised to identify any evidence relevant to the claim and that VA could assist him in obtaining any relevant evidence.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran was provided VA examinations in August 2006 and January 2008.  

The report of the examinations reflect that the examiners reviewed the Veteran's past medical history, reviewed his current medical records, recorded his current complaints, and conducted an appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  In addition, as to the issues addressed herein, while the examinations were conducted several years ago, there is no indication that the service-connected disabilities adjudicated herein have increased in severity.  Thus, obtaining a more recent VA examination under the circumstances of this case is not warranted.  The Board therefore concludes that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2011).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Service connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For certain chronic disorders, including certain heart conditions, and organic diseases of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011); see also VA Under Secretary for Health letter dated October 4, 1995 (stating that it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).

A.  Paroxysmal Atrial Fibrillation

The service treatment records (STRs) contain a records, dated in July 2006, showing that the Veteran was hospitalized with complaints of palpitations and chest tightness.  He reported a history of these episodes for the past year with occurrences twice per month lasting anywhere from several minutes to several hours.  An EKG was abnormal and showed atrial fibrillation.  He was prescribed aspirin and Diltiazem for heart rate control.  

On VA examination prior to discharge from service in August 2006, the Veteran noted the recent history of atrial fibrillation and being placed on aspirin and Diltiazem.  A physical examination revealed normal heart rate and rhythm without any murmur, rubs, or gallops.  The diagnosis was paroxysmal atrial fibrillation, currently in normal sinus rhythm, on Diltiazem.  

Current VA outpatient treatment records indicate that the Veteran is prescribed aspirin and Diltiazem.  They do not reveal any cardiac events.  

The Veteran, in an August 2008 statement, reports that the first incident occurred while on active duty and that he has had 5-10 incidents since service discharge.  

Upon review of this evidence, the Board finds that the criteria for service connection for paroxysmal atrial fibrillation have been met.  In sum, the evidence clearly demonstrates that the Veteran did not have a heart condition prior to entry onto active duty service, had a cardiac event during service which resulted in a diagnosis of paroxysmal atrial fibrillation and required hospitalization and treatment with prescribed medication, and that he continues to receive the same medication for the heart condition.  When viewed as a whole, the evidence, to include post-service treatment reports as well as the competent and credible lay statements of the Veteran illustrate that the Veteran has suffered from chronic paroxysmal atrial fibrillation during service and continuing after his military service discharge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Continuity of symptomatology is therefore established.  The benefit sought on appeal is accordingly allowed.  

B.  Bilateral Hearing Loss

In addition to the laws and regulations cited above, service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  

The Veteran contends that a current hearing loss disability was incurred during active duty service.  He alleges that the August 2006 VA audiologic examination is inadequate because the examiner did not review the Veteran's in-service audiograms.  

The Board has reviewed the record and considered the Veteran's contentions but finds that the record fails to demonstrate a current hearing loss disability for VA purposes.  In this respect, several in-service audiograms are of record.  He was examined prior to active duty service in September 1990 and May 1992, during active duty service in June 1993, December 1993, November 1994, November 1995, December 1996, November 1999, December 2004, and June 2006.  These records do document that the Veteran was routinely exposed to hazardous noise.  They also include references that the Veteran used personal hearing protection.  Significantly, however, they do not reveal a current hearing loss disability for VA purposes.  

Similarly, on VA examination prior to discharge in July 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
5
15
LEFT
15
20
15
15
15

Speech audiometry revealed speech recognition ability of 98 percent in each ear.  

Moreover, while current VA outpatient treatment records are of record, they do not relate to the Veteran's claimed hearing loss disability.  

Given such, the Board finds that the Veteran does not have a bilateral hearing loss considered disabling for VA compensation purposes.  See 38 C.F.R. § 3.385 (2011). Indeed, none of the auditory thresholds in any of the frequencies is 40 decibels or greater, and the auditory thresholds in at least three of the frequencies are not 26 decibels or greater.  Additionally, the Veteran's speech recognition score using the Maryland CNC test was at least 98 percent; greater than the 94 percent threshold.  See 38 C.F.R. § 3.385 (2011).  

The Veteran has submitted no competent medical evidence contrary to the findings cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran himself believes that his bilateral hearing loss is disabling for VA purposes, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing or observing noise exposure and difficulty hearing).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a perceived loss of hearing acuity experienced in service or at any time after service was of a chronic nature to which current disability may be attributed.  Likewise, the Veteran is not competent to render an opinion as to whether his level of hearing impairment was sufficient to meet the regulatory criteria for a hearing loss disability for VA purposes during service or shortly thereafter.  

Finally, the Board has considered but disagrees with the Veteran's contention that the August 2006 VA examination was inadequate due to the failure to review the Veteran's claims file.  Here, there is no indication that the audiologic testing was inadequate.  Most significantly, it did not reveal evidence a hearing loss disability for VA purposes.  Moreover, the examiner did take into consideration the Veteran's history of in-service noise exposure, and, thus, the mere fact that the examiner did not review the Veteran's claims file does not render the examination inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, in the absence of competent medical evidence that a bilateral hearing loss disability exists, the criteria for establishing service connection for bilateral hearing loss disability have not been established.  38 C.F.R. § 3.303 (2011).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  The preponderance of the competent and probative evidence of record indicates that the Veteran does not have a disabling bilateral hearing loss for VA compensation purposes.  The benefit sought on appeal is accordingly denied.

III.  Initial Rating Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1 (2011).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

While the Veteran's entire history is reviewed when assigning a disability evaluation (38 C.F.R. § 4.1), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Id.

Here, the Veteran submitted private treatment records dated in November 2006 that showed treatment for muscle twitches in both hands.  The diagnosis was essential tremors.  He was prescribed Remeron but, according to an August 2007 record, the tremors remained unchanged.  

He underwent a VA examination in January 2008.  Therein, the Veteran described a history of hand twitching since 2003.  He reported that the condition had worsened since discharge from service.  A motor examination revealed normal strength, muscle tone, and muscle bulk.  On sensory examination, light touch, pin prick, vibratory sense, and position sense were all normal.  Reflexes were normal and cranial nerves were intact.  An EMG examination was normal.  The diagnosis was essential tremors.  The problem associated with the diagnosis was muscle twitching in both hands.  The examiner indicated that the condition did not result in any significant effects on his usual occupation or usual daily activities.  

In the May 2008 decision, the RO granted entitlement to service connection for essential tremors.  A noncompensable evaluation was assigned.  The disability is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8199-8103, indicated an unlisted disability, rated by analogy to convulsive tics.  Under such Diagnostic Code, Code 8103 mild convulsive tics are zero percent disabling; moderate convulsive tics are 10 percent disabling and severe convulsive tics are evaluated as 
30 percent disabling.  The note to this rating code indicates that these characterizations are dependent upon the frequency and severity of the symptoms and muscle groups involved.  Id.  

Here, upon review of the evidence, the Board finds that the criteria for an initial compensable rating for essential tremors affecting the bilateral hands has not been met.  In this respect, the tremors have not resulted in any impairment of the Veteran's muscles.  While the tremors were not responsive to medicine prescribe by the private physician, there is no indication that they were moderately disabling.  Rather, the VA examiner noted that the essential tremors did not result in any social or occupation impairment.  There is no basis in the medical evidence to find that the symptoms meet or approximate moderate impairment, which is required for the 
assignment of a compensable rating.  Furthermore, the Veteran has not described symptoms of sufficient severity as to warrant a compensable rating.  Accordingly, the criteria for an initial compensable evaluation for essential tremors have 
not been met.  

The Board notes further that a staged rating is not appropriate in this case.  The in-service and VA outpatient treatment records and the pre-discharge examination 
demonstrate a relative consistency in the Veteran's symptomatology, and he has not demonstrated moderate or severe symptoms at any time during the period on appeal.  See Fenderson, supra; see also Hart, supra.

A.  Extra-schedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's essential tremors result in mild shaking of the hands; such impairment is contemplated by the rating criteria.  The rating criteria permit the assignment of a compensable disability rating when the condition results in a moderate or severe disability picture.  Here, only a mild disability is shown.  The rating criteria reasonably describe the Veteran's disability.  Hence, referral for consideration of an extraschedular rating is, therefore, not warranted.  




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for paroxysmal atrial fibrillation is granted.

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to a compensable initial rating for essential tremors is denied.  


REMAND

The Board finds that additional development is warranted with respect to the claims for increased initial ratings for service-connected degenerative joint disease of the lumbar spine and cervical spondylosis.  First, the current VA examination does not adequately portray the extent of the service-connected disabilities, to include whether they result in separately compensable neurologic disability.  Secondly, there is credible lay evidence indicating that the disabilities have worsened since the most recent VA examination, but insufficient evidence to decide the claims.  

Here, during the August 2006 VA examination, the Veteran described chronic low back pain since 1993.  Pain was, reportedly, present at all times and radiated to the left foot.  He also described daily neck pain that would periodically flare up.  A physical examination revealed percussion tenderness.  Movements were performed with pain and guarding at the end of the movements.  It was not possible to estimate additional loss of range of motion with repeated movements due to the reports of pain and guarding.  A sensory examination revealed intact sensation on the left leg, arms, and shoulders.  

However, a November 2007 VA outpatient treatment record notes the Veteran's complaints of low back pain "which is now in his left hip."  The record also notes that "numbness in his left leg is increasing and having spasm in left upper leg."  

An October 2009 VA outpatient treatment record indicates that the Veteran has neuropathy, but does not reveal the joints affected or whether such is the result of the service-connected lumbar or cervical spine disabilities.  

These findings are clearly relevant to the claims for increased ratings.  However, the Board is precluded from exercising independent medical judgments, and thus, additional examination is required for evidence as to whether any neurologic disability is due to or aggravated by the service-connected lumbar or cervical spine disabilities.  

As to the evidence of a worsening disability picture, in addition to the above-referenced evidence, in an August 2008 statement, the Veteran reported that his low back condition had "deteriorated to the point that it impairs my normal gait, limits my bending to 15 degrees, and I am in constant severe pain."  As to the cervical spine disability, he stated that he was in "constant neck pain, and muscle tremors in my upper back area all day and night."  He also described pain and numbness radiating down the right arm.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994).  Therefore, under these circumstances, the Board finds that the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent and severity of his lumbar spine disability.  

The issue of entitlement to service connection for numbness of the arms, shoulders and legs appears inextricably intertwined to these issues.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

In addition, the most recent records of VA treatment currently associated with the claims file are dated in March 2010.  As any records of VA treatment since March 2010 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, these matters are REMANDED for the following action:

1.  The RO/AMC should obtain the VA outpatient treatment records documenting treatment for his low back and cervical spine disabilities for the period since March 2010.  

2.  Thereafter, arrange for the Veteran to undergo VA orthopedic and neurological examinations to determine the current degree of disability of his service-connected degenerative joint disease of the lumbar and cervical spondylosis, to specifically include whether such result in separately compensable neurologic conditions, such as the claimed numbness of the arms, shoulders, and left leg.  Prior to the examination(s), the claims folders must be made available to the examiners for review.  A notation to the effect that this record review took place must be included in the report of the examiners.  

a. As to the orthopedic examination, range-of-motion studies should be conducted.  Among other findings, all functional losses due to pain, weakness, fatigability, etc., should be equated to additional limitation of motion (beyond that shown clinically).  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The duration and frequency of any physician-prescribed periods of bed rest due to the back disability should also be noted.  

b. As to the neurological examination, the examiner should provide opinions as to the following: 

Does the Veteran have neurologic symptoms that are due to or aggravated by his service-connected low back disability?

Does the Veteran have neurologic symptoms that are due to or aggravated by his service-connected cervical spine disability?

If he does have neurologic symptoms due to or aggravated by his service connected lumbar or cervical spine disability, all neurologic symptoms should be identified and the nerve(s) affected or seemingly affected by any disc syndrome should be identified.  Impairment for each nerve identified should be described as causing mild, moderate, moderately severe, or severe incomplete paralysis. 

3.  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

5.  After completing the requested actions and any additional notification and/or development action deemed warranted, the RO/AMC must readjudicate the claims.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


